ORDER

PER CURIAM.
AND NOW, this 11th day of August, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issues, reworded for clarity, are:
1. Whether the initial seizure and immediately ensuing search lacked probable cause and whether the lower courts applied erroneous standards to judge the constitutionality of police conduct.
2. Wdiether per cmiam decisions of this Court specifically citing Commonwealth v. Banks, 540 Pa. 453, 658 A.2d 752 (1995), are precedential and controlling authority.